         Case 1:16-cv-06110-AKH Document 286 Filed 03/03/20 Page 1 of 2




March 3, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312


Re:    Zuma Press et al. v. Getty Images, Inc., 1:16-cv-06110 (AKH)


Dear Judge Hellerstein:

       We represent Plaintiffs in the above-captioned case. We write to respectfully request the
Court’s leave to supplement the District Court’s record by filing via ECF an additional ten (10)
pages of the deposition transcript of Les Walker, a key witness in the case.

        By way of background, the deposition transcript of Les Walker consisted of 98 total
pages, 49 pages of which were filed on the record at various points during the summary
judgment proceedings. [Dkt. #s 115-5, 137-150, 152-3, 273-5, 279-1]. In advance of filing its
appellant brief in the Second Circuit, Plaintiffs now seek to supplement the record by adding the
following pages from Walker’s deposition transcript: 32, 58, 64, 66, 67, 80, 81, 82, 83, and 89
[attached hereto as Exhibit A].

        Plaintiffs respectfully contend that these additional pages will provide context for those
transcript pages already on the record. Moreover, their omission from the district court was
inadvertent. Defendant Getty Images, Inc. opposes any supplementation on grounds that the
Second Circuit should not be able to consider any transcript pages that were not before the
District Court.

        Federal Rule of Appellate Procedure 10(e)(2)(B) provides that a supplemental record
may be certified by the District Court before or after a record has been forwarded to the Court of
Appeals. Given that the aforementioned additional pages are material to the questions raised on
appeal, are provided for context in association with those pages already on the record, and
because their omission from the District Court record was inadvertent, Plaintiffs respectfully
request that the district court record be supplemented with the additional pages attached hereto as
Exhibit A to assist the Court of Appeals in its review.

                                                      Respectfully submitted,
Case 1:16-cv-06110-AKH Document 286 Filed 03/03/20 Page 2 of 2




                                  /s/richardliebowitz/

                                  Richard Liebowitz

                                  Counsel for All Plaintiffs




                              2
